                    Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 1 of 16


 AO 106 (Rev. 04/10) Application for a Search Warrant                                                                     FILED

                                       UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District of Kansas                          Clerk U.
                                                                                                           By___,,""----.,4--
              In the Matter of the Search of                             )
          (Briefly describe the property to be searched                  )
           or identijj, the person by name and address)                  )          Case No.   20-MJ-~Od'i/        -01-GEB
Information associated with four Gmail accounts, fmther                  )
described on Attachment A.                                               )
                                                                         )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjmy that I have reason to believe that on the following person or property (identijj, the person or describe the
property to be searched and give its location):
  Information associated with four Gmail accounts, fmther described on Attachment A.


located in the - - - 'Notihern
                      - ~ = ~ - - District of - - --~===~--
                                                     California - , there is now concealed {identijj, the
person or describe the property to be seized):

  See Attaclunent B.


           The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more) :
                0 evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  0 prope1ty designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                          Offense Description
            18 U.S .C. §§ 2252, 2252A              Possession, receipt, presentation and distiibution of child pornography



           The application is based on these facts :



           ii Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set f01th on the attached sheet.




                                                                                                 Printed name and title




Date:     +k?&
Sworn to before me and signed in my presence.




City and state: Wichita, Kansas
                                     e t:<f'{,o _,, .
                                                                                                 Printed name and title
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 2 of 16




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH:

 YAHOO19XXIDFWY@GMAIL.COM

 IDFWY19XX@GMAIL.COM;

 MGKEST19XX420@GMAIL.COM; AND                      Case No. _ _ _ _ _ _ __

 AFISHER19XX@GMAIL.COM;                            Filed Under Seal

 THAT IS STORED AT PREMISES
 CONTROLLED BY GOOGLE, INC.
 AN E-MAIL PROVIDER
 HEADQUARTERED AT 1600
 AMPHITHEATRE PARKWAY MOUNTAIN
 VIEW, CA 94043

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Greg Tiano, being first duly swam, hereby depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application for a search warrant for

information associated with certain accounts that is stored at premises owned, maintained,

controlled, or operated by Google Inc., (hereinafter, GOOGLE) an electronic communications

service/remote computing service provider headquaiiered at 1600 Amphitheatre Parkway

Mountain View, CA 94043. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in supp01i of an application for a search

warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require GOOGLE to
        Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 3 of 16




disclose to the government records and other information in its possession pertaining to the

subscriber or customer associated with the accounts, including the contents of communications.


        2.      I have been employed as a Criminal Investigator with the U.S. Secret Service

(USSS) for 22 years. Since late 2009, I have been assigned to the Wichita Office of the U.S.

Secret Service. As a Senior Resident Agent, I have been trained to conducted criminal

investigations including threats against the President and other violations of Title 18 of the

Federal Code. While I have some law enforcement training relative to child sexual exploitation

offenses, I have confe1Ted with investigators who are more familiar with internet-facilitated child

exploitation for purposes of this investigation, as discussed below.


        3.      Based on the following facts set forth in this affidavit, I believe there is probable

cause to believe that violations of 18 U.S.C. §§ 2252 (prohibiting activies relating to material

involving the sexual exploitation of minors) and 2252A (prohibiting activities involving material

constituting or containing child pornography) have been committed by Aaron McDowell

(hereinafter, McDOWELL) using the accounts described in Attachment A. There is also

probable cause to search the accounts described in Attachment A for evidence, contraband,

and/or fruits of these crimes further described in Attachment B.


                                 JURISDICTION/AUTHORITY


       4.      This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A), &

(c)(I )(A). Specifically, the Court is "a district court of the United States ... that has jurisdiction

over the offense being investigated." 18 U .S.C. § 2711(3)(A)(i).


                                                   2
           Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 4 of 16




                                              PROBABLE CAUSE


           5.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses, including McDOWELL.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set f01ih all of my knowledge about this matter.


                                             Background on Google


           6.       GOOGLE is a well-known provider of free email (Gmail), text messaging

(Messages and Hangouts Chat), video messaging (Google Duo), and digital storage (Google

Drive) services. These communication and storage services are all available to a user who creates

a Google account. To create an account (or accounts, as GOOGLE does not prevent a single user

from having multiple accounts), a user may access GOOGLE's account creation webpage 1 and fill

out the account details:




1
    As ofJanuary 27, 2020, the account creation webpage is available here:

https://accounts.google.com/signup/v2/webcreateaccount?service=mail&continue=https%3A%2F%2Fmail.google.c
om%2Fmail%2F&flowName=GlifWebSignin&flowEntry=SignUp

                                                           3
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 5 of 16




                         Google
                         Create your Google Account
                         lo continue to Gmail
                             FlnlrLl.me

                                                               Last name



                             usemame                                        @gmall.com

                         You can use letters, OlH1lbeis & peliods




                             Password                     Confirm

                                                                                            One account. All of Google
                         use 8 or more Characters wtth a mix of letters, numbers &
                                                                                                working for you
                         symbols




                         Sign In instead




As pait of the account creation process, GOOGLE requests verification of the user by sending a

verification code to a phone number provided by the user:


                      Go",g!e

                      Verify your phone number
                      For your security, Google wants to make sure it's
                      really you. Google will send a text message with a
                      &-digit verification code. Standard rates apply


                       ~                  Phone number



                                                                                         Your personal info is private &
                      BacK                                                                           safe




With the exception of the potential data-rates associated with the text verification, the process of

signing up for an account and accessing it only requires a device capable of accessing the web

interface, an internet connection, and the account's password.


       7.      Once an account is created, the user may use GOOGLE' s services to communicate

with other users and store files, including pictures and documents. The user's content is stored on

GOOGLE's servers. For instance, any email that is sent to a Gmail subscriber is stored in the

subscriber's "mailbox" on GOOGLE's Gmail servers until the subscriber deletes the email or the

                                                                                     4
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 6 of 16




subscriber's mailbox exceeds the storage limits preset by Gmail. If the message is not deleted by

the subscriber, the account is below the maximum limit, and the subscriber accesses the account

periodically, that message can remain on the Gmail server indefinitely.


       8.      Aside from maintaining the user's files, GOOGLE maintains a variety of records

related to a given user account. This includes internet protocol (IP) address information related to

the account's creation and log-ins, as well as device identifiers for those events.


       9.      Generally, when served with a search warrant for an account, the electronic

communications service/remote computing service provider, such as GOOGLE, will provide the

contents of the specified account(s) to the investigation agency for the investigator to review. The

provider can copy the contents of the account because that is within their expertise. Though the

provider affirms that the records relate to the specified email account, the provider does not and

will not unde1iake the examination of the contents of an account to make a determination as to

what is relevant or irrelevant to the investigation. Generally, and in this case paiiicularly, the

provider is not familiar with the investigation and is not in a position to identify victim(s) or

subject(s) of the investigation. The provider is neither qualified nor trained to search the account

information as would a law enforcement officer. Only a trained agent, familiar with the statutory

violations and facts of the case, can determine what items should be or should not be seized. For

these reasons, your Affiant requests the provider disclose the records listed in Section 1 of

Attachment B, for the account(s) listed in Attachment A.


       10.     Generally, the provider copies the contents of the account as the provider finds it at

the time of service of the search warrant (unless a preservation letter was sent earlier). In this

regard, the information provided to law enforcement is only the information currently stored or

                                                 5
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 7 of 16




maintained in the account - it may not, and likely is not, the entire account containing every user-

created artifact since the account's creation. In this regard, a request for a "date range" of content

would be conceptually inaccurate.


        11.    Additionally, inf01mation stored in the account can indicate who has used or

controlled the account. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence. Such information may provide crucial

evidence of the "who, what, why, when, where, and how" of the criminal conduct under

investigation, thus enabling the United States to establish and prove each element or alternatively,

to exclude the innocent from fmiher suspicion. Likewise, information stored at the user's account

may further indicate the geographic location of the account user at a pmiicular time (e.g., location

information integrated into an image or video sent via email or text). Stored electronic data may

provide relevant insight into the email account owner's state of mind as it relates to the offense

under investigation. For example, information in the email account may indicate the owner's

motive and intent to commit a crime (e.g., communications relating to the crime), or consciousness

of guilt (e.g., deleting communications in an effort to conceal them from law enforcement).


       12.     Finally, because the account itself is being used to facilitate the crimes described

herein, I believe that the account as it is currently found may be seized for examination as an

instrumentality of the crime, similar to a computer.


                             Background regarding McDOWELL




                                                 6
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 8 of 16




        13.    On January 21, 2020, McDOWELL posted "I'm going to kill Trump in the white

house tomorrow at 7 PM" to his Face book page. When another user commented "Yo prove it,"

MCDOWELL replied "You'll see it on the news."


        14.    On January 22, 2020, Affiant interviewed McDOWELL at his residence in Salina,

Kansas. During this interview, McDOWELL admitted to posting his threat via Facebook, from his

phone. With knowledge of his rights and having been advised of his rights, McDOWELL

consented to a search of his smaiiphone for information pertaining to his threat against the United

States' President. McDOWELL unlocked his phone, and provided it to Affiant.


        15.    On January 23, 2020, Detective Jeremy Noel (of the Sedgwick County Sheriffs

Office and USSS Forensic Search Patiner) examined McDOWELL's phone. In the course of that

examination, Noel observed images of child pornography on the phone. Noel contacted Affiant,

who advised Noel to stop the examination until a search warrant or consent to search for child

pornography could be obtained.


       16.     On January 23, 2020, with assistance from Detective Heather Huhman (of the

Wichita Police Depaiiment and Kansas Internet Crimes Against Children Task Force), Affiant

interviewed McDOWELL at the Sedgwick County Sheriffs Office. Again advised of his rights,

McDOWELL initially denied but subsequently admitted to seeking, receiving, and transfening

child pornography via multiple internet-based websites, including Dropbox and Mega (both on line

file storage providers), Kik (a social media/messaging service), and Chatous (a chat/messaging

service). McDOWELL advised he engaged in that activity via his phone. McDOWELL identified

several email addresses he had used for these activities, including:



                                                 7
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 9 of 16




       "yahoo19xxidfwy@gmail.com" (TARGET ACCOUNT 1);


       "idfwyl9xx@gmail.com" (TARGET ACCOUNT 2); and


       "mgkestl9xx420@gmail.com (TARGET ACCOUNT 3).


McDOWELL signed a consent to search his phone for child pornography.


       17.      Examination ofMcDOWELL's phone revealed remnants of a "Mega" folder on the

phone as well as the presence of the child pornography:


             a. File title "Thumbs.db_embedded_93.jpg" depicted adult female performing oral

                sex on prepubescent male; and


             b. File title "Thumbs.db_embedded_14.jpg" depicted a female engaged in sexual

                intercourse with a prepubescent male.


The presence of these images as "Thumbs.db" files indicated they had been downloaded to a folder

on his phone.


       18.      Examination of the phone also showed that browser history showing access to a

Google Drive account under usernames "yahoo19xxidfwy@gmail.com" (TARGET ACCOUNT

1) and "afisher19xx@gmail.com" (TARGET ACCOUNT 4).


       19.      On January 24, 2020, Affiant met again with McDOWELL, and gave written

consent for law enforcement to access and change the passwords to his Mega, Dropbox, and

Chatous accounts. McDOWELL understood that he would permanently lose access to these

accounts, and agreed to sign them over.


                                                8
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 10 of 16




              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


       20.      I anticipate executing this warrant under the Electronic Communications Privacy

Act, in paiticular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to

require GOOGLE to disclose to the government copies of the records and other information

(including the content of communications) pa1ticularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.


                                          CONCLUSION


       21.      Based on the forgoing, I request that the Comt issue the proposed search warrant.


       22.      Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.


       23 .     The government will execute this warrant by serving the warrant on GOOGLE.

Because the warrant will be served on GOOGLE, who will then compile the requested records (at

a time convenient to it but within the next 14 days), reasonable cause exists to permit the execution

of the requested warrant at any time in the day or night.
Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 11 of 16




                              10
      Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 12 of 16




                                      ATTACHMENT A


                                   Property to Be Searched


This warrant applies to information associated with the account(s) described in the foregoing

Affidavit of Probable Cause:


       yahoo19xxidfwy@gmail.com


       id fwy 19xx@gmail.com


       mgkest19xx420@gmail.com


       afisher19xx@gmail.com


that is stored at premises owned, maintained, controlled, or operated by GOOGLE, a company

headquartered at 1600 Amphitheatre Parkway Mountain View, CA 94043.
        Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 13 of 16




                                       ATTACHMENT B

                                 Particular Things to be Seized

   I.        Information to be disclosed by GOOGLE

        To the extent that the information described in Attachment A is within the possession,

custody, or control of GOOGLE, regardless of whether such information is located within or

outside of the United States, and including any messages, records, files, logs, or information that

have been deleted but are still available to GOOGLE, or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(±), GOOGLE is required to disclose the following

information to the government for each account or identifier listed in Attachment A:

        a.     All records or other information regarding the identification of the account, to
               include full name, physical address, telephone numbers and other identifiers,
               records of session times and durations, the date on which the account was created,
               the length of service, the IP address used to register the account, log-in IP
               addresses associated with session times and dates, account status,
               verification/security contact information (e-mail addresses or phone numbers)
               provided during registration, and methods of connecting;

        b.     The contents of the specified account's email (Gmail) inbox, including content
               located in the "Sent," "Drafts," "Chats," and "Trash" folders;

        c.     The contents of the specified account's online storage (Drive) "My Drive,"
               "Shared with me," "Recent," and "Trash" folders;

        d.     All records pertaining to the specified account's online storage (Drive) backups;

        e.     All records pe1iaining to communications between GOOGLE and any person
               regarding the account, including contacts with support services and records of
               actions taken.



The Provider is hereby ordered to disclose the above information to the government within

14 DAYS of issuance of this warrant.




                                                2
          Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 14 of 16




    II.      Information to be seized by the government


          All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §2252 and 2252A, including, for each account or

identifier listed and on the warrant, information pertaining to the following matters:


             a. The identity of the person(s) who created, accessed, or used the account, including

                records that help reveal the whereabouts of such person(s).


             b. The identity of the device or devices used to create, access, or upload content

                associated with the crimes under investigation.


             c. Content pe1iaining to sexual exploitation of children and/or child pornography,

                including depictions, descriptions, hyperlinks, and communications relating to the

                access, possession, receipt, or distribution of child pornography.


             d. The identity of the person(s) who communicated with the account about matters

                relating to the sexual exploitation of children and/or child pornography, including

                records that help reveal their whereabouts.


This warrant authorizes a review of electronically stored information, communications, other

records and information disclosed pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney suppo1i staff, and

technical expe1is.



                                                 3
       Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 15 of 16




   CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS PURSUANT TO

                    FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)


        I,
             - - - - - - - - - - - - - - -, attest, under penalties of pe1jury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Google Inc., (hereinafter, GOOGLE), and

my title is _ _ _ _ _ _ _ _ _ _ _ __


       I am qualified to authenticate the records attached hereto because I am familiar with how

the records were created, managed, stored, and retrieved. I state that the records attached hereto

are true duplicates of the original records in the custody of GOOGLE. The attached records consist

of [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)] _ _ _ _ _ _ __




       I further state that:


       a.        all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth by, or from information transmitted by, a person with

knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of GOOGLE, and they were made by GOOGLE as a regular practice; and


       b.        such records were generated by GOOGLE's electronic process or system that

produces an accurate result, to wit:




                                                   4
        Case 6:20-mj-06028-GEB Document 1 Filed 01/28/20 Page 16 of 16




                1.      the records were copied from electronic device(s), storage medium(s), or

file( s) in the custody of GOOGLE in a manner to ensure that they are true duplicates of the

original records; and


               2.       the process or system is regularly verified by GOOGLE, and at all times

pe1iinent to the records certified here the process and system functioned properly and normally.


        I fmiher state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.




 Date                                 Signature




                                                  5
